          Case 3:19-cv-00360-DCG Document 8 Filed 01/13/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

MOISES PEREZ,
     Plaintiff,
v.                                                           Cause No. 3:19-cv-00360-DCG

BODEGA LATINA CORPORATION
d/b/a EL SUPER,
       Defendant.

                   PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT

TO THE DISTRICT CLERK:

     Comes now Plaintiff MOISES PEREZ (“Plaintiff”) and files this Request for Entry of

Default against Defendant BODEGA LATINA CORPORATION d/b/a EL SUPER

(“Defendant”), in accordance with the Court’s “Order” (Ecf 6), respectfully showing the

following:

1. On October 17, 2019, Plaintiff filed “Plaintiff’s First Amended Petition with Jury Demand

    and Request for Disclosure”, asserting causes of action against Defendant for age

    discrimination under the Texas Commission on Human Rights Act, and discrimination and

    retaliation under the FMLA, in the 205th District Court of El Paso County, Texas. (Ecf 1-1,

    pp. 4-8).

2. Defendant is a For-Profit Corporation organized in the State of Delaware.

3. Defendant acknowledges that on November 18, 2019, Defendant was served with the

    summons and a copy of Plaintiff’s state-court petition. (Ecf 1, p. 1, ¶2).

4. On December 6, 2019, Defendant removed this case to the Western District of Texas (Ecf 1).

5. Defendant has not filed any responsive pleading.


                                               1 of 3
          Case 3:19-cv-00360-DCG Document 8 Filed 01/13/20 Page 2 of 3




6. Defendant’s deadline to file a responsive pleading passed on December 13, 2019. Fed. R.

    Civ. P. 81 (“After removal, repleading is unnecessary unless the court orders it. A defendant

    who did not answer before removal must answer or present other defenses or objections

    under these rules within the longest of these periods: … 7 days after the notice of removal is

    filed.”).

7. Plaintiff requests the Clerk enter a default against Defendant. Fed. R. Civ. P. 55(a); (Ecf 6)

    (Order from the Court instructing Plaintiff to request an entry of default.); W.D. Tex. Local

    R. CV-55.

8. A supporting affidavit is unnecessary as the record “otherwise” shows Defendant has not

    filed any responsive pleading, timely or otherwise. Fed. R. Civ. P. 55(a).

     WHEREFORE, for the reasons set forth above, Plaintiff respectfully requests an entry of

default against Defendant.

     SIGNED on this 13th day of January 2020.

                                             Respectfully submitted,
                                             CHAVEZ LAW FIRM
                                             2101 Stanton Street
                                             El Paso, Texas 79902
                                             (915) 351-7772
                                             (915) 351-7773 facsimile


                                      By:    __________________________________
                                             Enrique Chavez, Jr.
                                             enriquechavezjr@chavezlawpc.com
                                             State Bar No.: 24001873
                                             Michael R. Anderson
                                             chavezlawfirm+manderson@chavezlawpc.com
                                             State Bar No.: 24087103
                                             Attorneys for Plaintiff


                                              2 of 3
          Case 3:19-cv-00360-DCG Document 8 Filed 01/13/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       This is to certify that on January 13, 2020, I electronically filed the foregoing document
with the clerk of the court for the United States District Court, Western District of Texas, using
the court’s electronic case filing system. A copy of the foregoing document was sent via email,
facsimile, and/or through the “Notice of Electronic Filing” sent by the electronic case filing
system, to the following attorneys of record:

Lathrop Gage LLP
2101 Cedar Springs Road, Suite 1400
Dallas, Texas 75201
Phone: (469) 983-6030
Facsimile: (469) 983-6101
sgarcia@lathropgage.com
Kurt W. Greve
Samuel Garcia




                                      __________________________________________
                                      Enrique Chavez, Jr.
                                      Michael R. Anderson




                                               3 of 3
